IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 94-41113



JOHN DOE and JANE DOE, as Next Friend of
Sarah Doe,
                                           Plaintiff-Appellee,

                               versus

RAINS COUNTY INDEPENDENT SCHOOL DISTRICT,
ET AL.,
                                        Defendants,

DANA WHITE,
                                           Defendant-Appellant.




          Appeal from the United States District Court
                for the Eastern District of Texas


                        (October 3, 1995)

Before REYNALDO G. GARZA, KING, and HIGGINBOTHAM, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:

     This appeal arises from yet another tragic instance of a high

school coach's alleged sexual abuse of a student.       It brings a

difficult issue testing limits of federal judicial authority:

whether a school teacher's breach of a state-law duty to report

child abuse can, by itself, give rise to a federal claim against

the teacher under 42 U.S.C. § 1983.      The parents of Sarah Doe

allege that Dana White, a school teacher, caused Sarah to be

deprived of rights protected under state law and the federal

constitution when White failed to report her discovery of Sarah's
sexual abuse within forty-eight hours as required by Texas law.

See Tex. Fam. Code Ann. § 34.01-34.02.      White appeals from the

district court's denial of her motion for summary judgment, in

which she asserted qualified immunity.   We do not reach the issue

of qualified immunity.   We conclude that because White's breach of

her duty under Texas law to report child abuse was not under color

of state law, the Does failed to state a claim under § 1983 against

White.   We reverse and order dismissal of the suit against White.



                                  I.

                                  A.

     The Does argue that the sole issue before us is the district

court's denial of White's motion for summary judgment on qualified

immunity grounds, and that we therefore lack authority to review

the ruling below that the Does have stated a claim against White.

This argument is without merit.   When reviewing a district court's

rejection of a defendant's assertion of qualified immunity, we

start by asking whether plaintiffs have alleged a violation of a

clearly established constitutional right.   Blackwell v. Barton, 34
F.3d 298, 301 (5th Cir. 1994). Thus, before reaching the qualified

immunity question, we "first resolve the constitutional question --

that is, whether [plaintiffs have] stated a claim for a violation

of a right secured to [them] under the United States Constitution."

Duckett v. City of Cedar Park, 950 F.2d 272, 278 (5th Cir. 1992)

(citing Siegert v. Gilley, 500 U.S. 226, 232 (1991)).   In deciding




                                  2
whether the Does have stated a claim against White, we accept as

true the facts as alleged by the Does.

                                 B.

     In September 1990, David Siepert resigned from his teaching

and coaching position with the Lake Dallas Independent School

District, amid allegations that he was sexually involved with a

student of his who had been babysitting for him.   In August 1991,

with the help of Arthur Talkington, a former Lake Dallas colleague

who was employed with RISD, Siepert obtained a coaching position at

Rains High School in RISD.   From the start of his employment with

RISD, Siepert developed a reputation for acting inappropriately

toward female students.   Reports of his misbehavior indicated, for

example, that Siepert summoned female students from class early to

wrap ankles or wrists for athletics, talked in front of students

about dating high school students, and massaged a female student

while alone with her in the gym.

     During the fall of 1991, while fifteen-year-old Sarah Doe was

a student in Siepert's physical education class, Siepert contacted

Sarah at school about babysitting for him.    Not long after Sarah

began babysitting for Siepert's two children, Siepert began making

sexual advances toward her. Siepert eventually began having sexual

intercourse with Sarah on a regular basis throughout the 1991-1992

school year, typically at his home while Sarah was "babysitting."1

Siepert, though, did not limit his interaction with Sarah to his


      1
      Siepert has denied the allegations that he engaged in any
misconduct of a sexual nature with Sarah.

                                   3
home.       He often discussed babysitting arrangements with Sarah at

school, drove Sarah from school to his home when she was scheduled

to babysit, and gave gifts to her while in his car or at school.

In addition, Siepert had physical contact with Sarah during his

physical education class; for example, he would request Sarah's

assistance in putting away athletic equipment, then grab her hands

and buttocks while they were alone in the equipment room.    Although

this in-school contact ended with the arrival of summer vacation,

Siepert's requests for babysitting assistance did not.

     Dana White entered the scene during the summer of 1992.    White

was employed as a junior high school teacher with RISD from August

1982 until June 1993, during which time she was certified as a

teacher in Texas and paid monthly pursuant to her teaching contract

with RISD.       On June 22, 1992, White found out that Siepert was

having sexual relations with Sarah.       On that date, Sarah called

White from Siepert's home, where Sarah was babysitting, to ask for

advice about a condom leak.       White suspected that Sarah might be

having problems of a sexual nature with the adult for whom she was

babysitting, but did not know his identity until Sarah indicated

that she was babysitting for Siepert.       White immediately went to

Siepert's home to talk with Sarah in person, at which time Sarah

revealed the details of her ongoing sexual affair with Siepert.

White chose not to report Siepert's abuse of Sarah at that time.2

        2
      White insists that she remained silent to honor her promise
of confidentiality to Sarah, which Sarah demanded before revealing
Siepert's identity, and also because White believed that Sarah was
not in immediate danger since Siepert was out of town. Although
White's reasons for not reporting the abuse are not in the Does'

                                    4
     Although Sarah made efforts to terminate her involvement with

Siepert, she continued to babysit for him intermittently throughout

the summer and into the fall of 1992.   On November 5, 1992, Sarah

visited White's classroom to complain about her frustration with

Siepert.   Sarah told White that Siepert had been making Sarah feel

guilty about turning down babysitting assignments, and that he had

told Sarah that he was interested in dating her.   White discussed

Sarah's problem with her brother, her husband, and an attorney, but

she again declined to report the abuse to the proper authorities.

From November 5 through November 12, 1992, White and other school

teachers and officials had various conversations regarding Sarah's

abuse; however, a proper report was not made until November 12.3

     Jane and John Doe brought this civil rights suit asserting

state and federal claims on behalf of Sarah against Siepert, White,

RISD, and certain other RISD teachers and officials.      The Does

allege that the defendants violated, inter alia, the Due Process

Clause of the Fourteenth Amendment by causing Sarah to be deprived

of her liberty interest in bodily integrity.   The Does sued White

in her individual and official capacities, asserting that White, by

exhibiting deliberate indifference to Sarah's constitutional rights



alleged facts and thus not relevant to our disposition, we mention
them to facilitate a better understanding of the supposed
circumstances of White's inaction.
    3
     On that date, White accompanied Sarah to Sarah's home, where
Sarah told her parents about her involvement with Siepert. While
there are conflicting indications as to what happened immediately
thereafter, there is no dispute that White subsequently went to the
local sheriff's office to file a report that included a discussion
of Sarah's sexual involvement with Siepert.

                                 5
in breaching her duty under Texas law to report Sarah's abuse,

caused Sarah's deprivation under color of state law.   White moved

for summary judgment, arguing that the Does had failed to state a

claim against her in her official capacity, and that she was

entitled to qualified immunity in her individual capacity.       The

district court granted summary judgment for White in her official

capacity, but denied her motion as to her individual capacity.

White appeals this denial of summary judgment on her qualified

immunity claim, asserting that the Does have failed to state a

§ 1983 claim against her, and that in any event she is entitled to

qualified immunity.



                               II.

                                A.

     To state a claim under § 1983, plaintiffs must allege two

elements:   first, that they were deprived of a right or interest

secured by the Constitution and laws of the United States, and

second, that the deprivation occurred color of state law.   See West

v. Atkins, 487 U.S. 42, 48 (1988).4   Where an asserted interest is

protected by a constitutional provision that operates only against

     4
      § 1983 provides, in relevant part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory
     or the District of Columbia, subjects, or causes to be
     subjected, any citizen of the United States or other
     person within the jurisdiction thereof to the deprivation
     of any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured in an action at law, suit in equity, or other
     proper proceeding for redress.

                                6
the State, such as those of the Fourteenth Amendment, plaintiffs

must also allege state action to satisfy the first step of alleging

an actionable deprivation.      See Lugar v. Edmondson Oil Co., 457
U.S. 922, 930 (1982).       Hence, to allege a violation of the Due

Process Clause of the Fourteenth Amendment, the under color of

state law requirement of § 1983 is usually overlapped by an

allegation of state action made in asserting the constitutional

violation. The Fourteenth Amendment's state action requirement may

be nominally distinct from § 1983's under color of state law

requirement, but the two inquiries are related; a showing of state

action is sufficient to establish action under color of state law,

id. at 935 & n.18, and "it is clear that in a § 1983 action brought

against a state official, the statutory requirement of action

`under color of state law' and the `state action' requirement of

the Fourteenth Amendment are identical," id. at 929.            Accordingly,

in § 1983 suits alleging a violation of the Due Process Clause of

the Fourteenth Amendment, we have collapsed the state action and

color   of   state   law   inquiries       into   a   single,   second   step:

Plaintiffs must (1) assert a protected "liberty or property"

interest and (2) show that they were deprived of that interest

under color of state law.     See Doe v. Taylor Indep. Sch. Dist., 15
F.3d 443, 450 (5th Cir. 1993) (en banc), cert. denied, Lankford v.

Doe, 115 S. Ct. 70 (1994).

     In light of our recent decision in Doe v. Taylor, we have

little trouble concluding that the Does' allegations are sufficient

to establish that Sarah suffered an actionable deprivation of her


                                       7
liberty interest in freedom from sexual abuse by persons wielding

state authority.    In Doe v. Taylor, we held that "schoolchildren do

have a liberty interest in their bodily integrity that is protected

by the Due Process Clause of the Fourteenth Amendment and that

physical sexual abuse by a school employee violates that right."
15 F.3d at 445.    The factual predicate of Doe v. Taylor painted an

unfortunate picture of sexual exploitation that is similar to what

allegedly transpired in this case:             A high school coach who had a

reputation for behaving inappropriately toward female students

developed a sexual interest in a fifteen-year-old student in his

biology class.      Using his state power and status, the coach

manipulated the student, pursuing her during school hours and on

school grounds -- for example, by writing suggestive notes on her

homework and exams, showing her favoritism in class, and buying

alcoholic    beverages    for     her    and    her   friends       during    lunch,

eventually    having     sexual       intercourse     with    her    on    repeated

occasions.   We concluded that he had acted under color of state law

in sexually abusing the student, finding that "a `real nexus'

exist[ed] between the activity out of which the violation occur[ed]

and the teacher's duties and obligations as a teacher." Id. at 452

n.4.

       Doe v. Taylor persuades us that the Does have stated a § 1983

claim    against   Siepert      for     depriving     Sarah   of     her     federal

constitutional right to bodily integrity.              Sarah was a student in

Siepert's class, and Siepert had considerable interaction with

Sarah at school:    He allegedly discussed babysitting arrangements


                                         8
with her, gave her rides from school, delivered personal notes to

her, and gave gifts to her.           Particularly since White herself

concedes in her brief that Siepert can be held liable under § 1983

for Sarah's injury, we find it appropriate to assume, for purposes

of this appeal, that the Does have adequately alleged that Siepert

acted under color of state law in causing Doe to be deprived of her

liberty interest in bodily integrity.         It is true that this reach

of a constitutionally secured interest in personal liberty is

fairly debatable as an original proposition.            We were persuaded in

Doe v. Taylor that Supreme Court precedent has ended that precise

debate for this, an inferior court.

                                      B.

     That a deprivation has occurred at the hands of a state actor,

however, does not answer the separate question of which other

persons, apart from the immediate perpetrator, may be held liable

under § 1983.   To help focus this inquiry, our decision in Bush v.

Viterna, 795 F.2d 1203 (5th Cir. 1986), outlined a three-step

approach for drawing the circle of liability in a § 1983 action.

After finding that (1) a rights violation occurred (2) under color

of state law, only then do we ask a third and final question:             Who

are the state actors responsible for the constitutional violation?

Id. at 1209; see also Collins v. City of Harker Heights, 112 S. Ct.
1061, 1066 (1992) ("[P]roper analysis requires us to separate two

different   issues   when   a   §   1983   claim   is   asserted   against    a

municipality:    (1)   whether      plaintiff's    harm   was   caused   by   a

constitutional violation, and (2) if so, whether the city is


                                      9
responsible for that violation.").   As we explained in Bush, this

final question "will usually be answered exclusively by reference

to state law and practice. . . .        The states have virtually

complete freedom to decide who will be responsible for such tasks,

and therewith to determine who will be held liable for civil rights

violations that occur in the course of carrying them out." 795
F.2d at 1209.   Much as state law defines property interests, see

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538 (1985),

identifies which state officials have final policymaking authority,

see City of St. Louis v. Praprotnik, 485 U.S. 112, 124-27 (1988),

and determines whether a federal employee was acting within the

scope of his employment, see Garcia v. United States, 62 F.3d 126,

___ (5th Cir. 1995) (en banc), state law in this context delineates

the contours of federal liability by locating the persons who can

be held responsible under § 1983 for causing a constitutional

injury.

     The Does allege that the Texas Family Code, by imposing on

teachers an affirmative duty to report child abuse in a timely

manner, has encircled White as a state actor who can be held liable

under § 1983 for Sarah's deprivation.    The Family Code provides

generally that "[a]ny person having cause to believe that a child's

physical or mental health or welfare has been or may be adversely

affected by abuse or neglect shall report in accordance with

Section 34.02 of this code."   Tex. Fam. Code Ann. § 34.01.   While

Subsections (a) and (b) of § 34.02 prescribe the requisite method




                                10
and content for a proper report, § 34.02(d) establishes a more

stringent reporting requirement for "professionals":

     If a professional has cause to believe that a child has
     been or may be abused or neglected, the professional
     shall make an oral report as prescribed by Subsection (a)
     of this section not later than the 48th hour after the
     hour the professional first suspects that the child has
     been or may be abused or neglected. . . .         In this
     subsection, "professional" means an individual who is
     licensed or certified by the state, or who is an employee
     of a facility licensed, certified, or operated by the
     state, and who in the normal course of official duties,
     or duties for which a license or certification is
     required,    has    direct    contact   with    children.
     "Professional" includes teachers, nurses, doctors, and
     day-care employees.

Hence, since a knowing failure to report in accordance with the

applicable requirements is punishable as a misdemeanor, see Tex.

Fam. Code Ann. § 34.07, the Family Code imposes on all teachers a

criminally enforceable obligation to report child abuse within

forty-eight hours of acquiring suspicion or knowledge of the abuse.

     The Does argue that a teacher who waits longer than forty-

eight hours to report state-occasioned child abuse subjects herself

to liability under § 1983 if she was deliberately indifferent to

the constitutional rights of the abused child.   In particular, the

Does rely on our holding in Doe v. Taylor that, where supervisory

school officials were deliberately indifferent to a subordinate

teacher's sexual abuse of a grade-school student, the officials can

be held responsible for the resulting deprivation of the student's

constitutional rights. See 15 F.3d at 452-54. While acknowledging

that White was not a supervisory official, the Does suggest that

our reasoning in Doe v. Taylor should be extended to this case,

emphasizing the following passage from the concurring opinion:

                                11
"State law allows us `to identify the persons responsible for [the]

identified civil rights violation.' . . .                   To put the matter

differently, state law guides us in circling state actors who

fairly can be said to have caused Doe to be subjected to the rights

violation."      Id. at 463 (Higginbotham, J., concurring).                  The

district court agreed with the Does, relying on this passage in

concluding that the Does had stated a § 1983 claim against White

for causing Sarah's constitutional deprivation.

      White does not dispute that she breached her duty under Texas

law by not reporting Sarah's abuse more promptly.                 Instead, she

argues that her breach, standing alone, cannot give rise to a

federal claim against her.        Thus, White offers a contrary reading

of   Doe   v.   Taylor,    pointing   to    a   different   statement   in   the

concurrence:     "Consider a classroom teacher in the same school as

Coach Stroud who had full knowledge of Coach Stroud's activities

but looked the other way.         Any moral duty aside, no one suggests

that § 1983 imposes liability upon this silent teacher."                Id. at

464 (Higginbotham, J., concurring).

      As the Does have pointed out, however, White omitted a key

sentence that immediately follows her quoted segment:                    "This

conclusion is found in the role of state law."              Id.   The Does thus

argue that here, unlike Doe v. Taylor, state law does impose an

affirmative duty on a fellow teacher not to remain silent, and that

White's breach of that duty therefore can serve as the basis for

§ 1983 liability.         Hence, the precise question for this court is

whether state law supports the conclusion that White's breach of


                                       12
her state-law duty to report child abuse renders her responsible

for Sarah's constitutional injury at the hands of Siepert.

                                          C.

     The Does arguments, though logically enticing, are ultimately

incomplete.       As we explained in Bush, it is often difficult, but

nevertheless essential, to "isolat[e] the appropriate inquiry into

the identity of the state actors responsible for the violations

from the separate question of whether particular defendants had

breached some duty imposed on them by state law." 795 F.2d at 1209

(emphasis added).        While the state may levy responsibility for

constitutional injuries through imposition of state-law duties, it

does not follow that every person who violates state law is

amenable to a federal claim.           A state employee's breach of a duty

does not by itself establish her liability under § 1983; rather,

asking    whether    a   breach   of    a      state-law   duty   resulted      in   a

constitutional injury is a vehicle for answering the critical

question:     whether state law has reposed in a defendant enough

responsibility for the underlying conduct that she can be said to

have caused the injury herself. The state allocates responsibility

under state law, but it is a federal decision as to whether its

assignments of duties and authority create action under color of

state law.    A state employee's breach of a state-law duty to act

can give rise to § 1983 liability, but only if, as a matter of

federal    law,    the   duty   is   of     such   nature   as    to   render    her

responsible for the constitutional harm when breached.




                                          13
       It is important to keep in mind that we are not asking whether

breach of a state-law duty constitutes a distinct constitutional

violation.    Since the Does have already asserted an actionable

constitutional deprivation based on Siepert's abusive conduct, the

precise question remaining is whether there are persons in addition

to Siepert whose responsibility under state law is sufficient to

subject them to liability under § 1983 for that single deprivation

-- persons who, in the legal sense, are the participants.         By

supplying the requisite elements of a § 1983 claim -- i.e., a

constitutional deprivation, causation, and action under color of

state law -- Siepert's alleged misconduct frees us to redirect our

focus away from the requirements for a constitutional claim, which

Siepert has met, and toward the lines of responsibility under state

law.    In short, once we determine that a constitutional violation

has occurred, we are no longer barred from finding another person

liable under § 1983 for committing a state-law breach that caused

the constitutional injury, even if the breach itself does not

independently satisfy the elements of a constitutional claim.

       Taken to its extreme, such reliance on state law could allow

states virtually unfettered latitude in prescribing the scope of

federal liability.     Subject only to due process limitations, a

state conceivably could declare a person responsible for someone

else's unconstitutional conduct, through creation of state-law

duties, no matter how attenuated the person's relationship to the

injurious conduct and regardless of whether the person otherwise

had any affiliation with the state.    But since the effect of state


                                  14
law in defining federal liability is ultimately an issue of federal

law, and given our role in shaping federal law, we have seen fit to

avoid such an outcome through interpretation of the elements of

federal constitutional and statutory claims asserted via § 1983.

      The Supreme Court has emphasized that "the Due Process Clause

`does not purport to supplant traditional tort law in laying down

rules of conduct to regulate liability for injuries that attend

living together in society.'" Collins, 112 S. Ct. at 1070 (finding

no federal constitutional obligation to provide state employees

with minimum levels of workplace safety and security) (quoting

Daniels v. Williams, 474 U.S. 327, 332 (1986)); see also Bush, 795
F.2d at 1209 ("[T]he enforcement of state law is the job of the

states, and the federal civil rights statute may not be used to

bootstrap alleged violations of state law into federal claims.").

Mindful of its role in preserving the distinction between state law

torts and constitutional violations, the federal judiciary has

fashioned certain limiting principles designed to cabin the ability

of state law to render persons liable under § 1983 for causing a

constitutional injury.        A municipality, for instance, cannot be

held vicariously liable under § 1983; rather, plaintiffs must point

to an official policy or custom that was the "moving force" of a

constitutional injury.        Monell v. New York City Dep't of Social

Servs., 436 U.S. 658, 694 (1978). Further, injuries resulting from

a municipality's failure to train or to supervise its employees can

give rise to § 1983 liability only where the inaction is indicative

of   an   official   policy    or   custom   that   manifests   deliberate


                                     15
indifference toward the rights of the injured persons. See City of

Canton v. Harris, 489 U.S. 378, 388 (1989).        Monell's moving force

requirement   for   claims   of   failure   to   train   means   that   "the

identified deficiency in a city's training program must be closely

related to the ultimate injury."      City of Canton, 489 U.S. at 391.

Stated another way, "[t]here must at least be an affirmative link

between the training inadequacies alleged, and the particular

constitutional violation at issue."         Oklahoma City v. Tuttle, 471
U.S. 808, 824 n.8 (1985).

     As the Court has explained, "permitting cases against cities

for their `failure to train' employees to go forward under § 1983

on a lesser standard of fault would result in de facto respondeat

superior liability on municipalities -- a result we rejected in

Monell."   City of Canton, 489 U.S. at 392.       Significantly, though,

the refusal to impose vicarious liability, the requirement of an

official policy or custom, the deliberate indifference standard,

and the moving force test are not mandated by the language of

either the Constitution or § 1983.           Rather, they are limiting

principles that federal courts have fashioned in the course of

drawing the line between liability under state-law obligations and

§ 1983.    The force of this distinction is exemplified by our

holding that vicarious liability can never be the basis for a

§ 1983 claim, even where state law provides that a supervisor is

vicariously liable for the conduct of his subordinates. See Baskin

v. Parker, 602 F.2d 1205, 1208 (5th Cir. 1979) (relying on Monell).

We, as federal courts, have chosen to supply certain glosses in our


                                    16
construction of § 1983 to bring into focus the difference between

a state-law breach and a constitutional violation. In other words,

in asking the federal-law question whether a state-law duty imposed

responsibility under § 1983 for another person's constitutional

wrong, we have chosen to say that not all state law obligations are

of such nature that a person's breach subjects that person to

federal liability.   We have chosen to demand a heightened showing

of fault and causation before concluding that breach of a duty to

act renders a supervisory state official or a municipality liable

under § 1983.

     That a supervisory school official may be held liable under

§ 1983 for breaching his state-law duty to stop or prevent child

abuse thus does not compel the conclusion that a nonsupervisory

teacher is responsible for breaching a state-law duty to report the

abuse.   Instead, this conclusion depends on a relative analysis of

state law's treatment of supervisors and teachers.         We must ask

what it is about a supervisor's duties and functions that renders

a   state   supervisory   official    liable   for   a   constitutional

deprivation by a subordinate.        Only when we learn this can we

decide whether, despite her lack of supervisory powers, a teacher

who breaches her duty to report child abuse nevertheless engages in

conduct akin to that of a supervisor who flouts his responsibility

to supervise.    By focusing on the core elements of supervisory

liability, we can avoid the "risk of applying state law rather than

simply using state law to identify the persons responsible for an

identified civil rights violation."     Bush, 795 F.2d 1209.


                                 17
                                III.

     The Does' reliance on our analysis of supervisory liability in

Doe v. Taylor begs a critical element of this final step in our

Bush inquiry:   Was White acting under color of state law when she

breached this duty?   Color of state law in this context does not

implicate the state action requirement of the Fourteenth Amendment

because we are not asking whether White is guilty of committing an

independent constitutional violation.   Rather, since the Does seek

to hold White liable for damages under § 1983, the key question is

whether she has met the statutory requirements of a § 1983 claim --

whether she fairly can be said to have acted under color of state

law in causing Sarah's constitutional injury. As the Supreme Court

has explained, even where state action is not necessary to state a

claim under § 1983, the color of state law requirement of § 1983

still maintains its vitality as a statutory element:

     [A]lthough . . . the under-color-of-state-law requirement
     does not add anything not already included within the
     state-action requirement of the Fourteenth Amendment,
     § 1983 is applicable to other constitutional provisions
     and statutory provisions that contain no state-action
     requirement. Where such a federal right is at issue, the
     statutory concept of action under color of state law
     would be a distinct element of the case not satisfied
     implicitly by a finding of a violation of the particular
     federal right.

Lugar, 457 U.S. at 935 n.18.

     While this case does not involve a federal right apart from

the Does' Fourteenth Amendment substantive due process claim, the

Court's analysis is nevertheless instructive as to the "distinct"

nature of the statutory requirement of "action under color of state

law."   That is, as Siepert's alleged sexual misconduct has already

                                 18
supplied the requisite state action for purposes of asserting a

Fourteenth Amendment violation, we need not ask about Fourteenth

Amendment state action in focusing on the Does' § 1983 claim

against White.   But since we do have to ask whether White has met

the statutory requirement of action under color of state law, our

inquiry into White's liability under § 1983 is analytically similar

to a § 1983 claim in which a claimant asserts the violation of a

federal provision that does not contain a state action requirement.

Thus, in asking whether White is liable under § 1983 for causing

Sarah's deprivation by Siepert, we must determine whether it fairly

can be said that White's breach of her state-law duty to report

child abuse was action under color of state law, for only then can

we find that the Does have satisfied the elements of a § 1983 claim

against White.

     As we will explain, "color of state law" demands a causal

connection between the state-law breach and the constitutional

injury, and satisfaction of this causation requirement in turn

hinges on the presence of a right of legal control over the events

culminating in the constitutional harm.     Thus, while state law

guides us in locating the constitutional actors responsible for

causing a constitutional injury, we are still constrained in

drawing the circle of federal liability; we must be satisfied that

White's failure to report Sarah's abuse within forty-eight hours

had the requisite causal relationship to Sarah's constitutional

wrong. Simply put, White is responsible under § 1983 for breaching




                                19
her duty to report Siepert's abuse of Sarah only if state law also

empowered her with a right of legal control over Siepert.

                                   A.

     While state law imposes a panoply of legally enforceable

obligations on both citizens and state employees, not every law

creating a duty establishes that the obligated party is a state

actor for purposes of fulfilling the duty.        "A State may, through

its courts and legislatures, impose such affirmative duties of care

and protection upon its agents as it wishes.       But not `all common-

law duties owed by government actors were . . . constitutionalized

by the Fourteenth Amendment.'"     DeShaney v. Winnebago County Dep't

of Social Servs., 489 U.S. 189, 202 (1989) (quoting Daniels v.

Williams, 474 U.S. at 335).     Many jurisdictions, for example, have

recognized    misprision   of   felony   as   a   common   law   offense,

criminalizing a failure to report known commission of a felony, see

21 Am. Jur. 2d § 34, yet it has never been suggested that a person

becomes a state actor solely by committing this offense.               If

imposition of a duty on a person by itself cloaked that person with

state authority such that breach entailed an exercise of state

power, then every citizen would act under color of state law and

face federal liability when breaching virtually any state-law

obligation.   As such an outcome is untenable, a threshold question

when dealing with any § 1983 action based on a breach of an

affirmative duty is whether the alleged failure to act can be said

to constitute action under color of state law.




                                   20
     Liability attaches under § 1983 only where a defendant, acting

under color of state law, causes a person to be deprived of a

federally secured right or interest.       This requirement that action

be under color of state law is as essential as it is rigorous; a

person does not act under color of state law solely by virtue of

her relationship to the state, but depending on her function --

i.e., the nature of her challenged conduct.          See Polk County v.

Dodson, 454 U.S. 312, 319-20 (1981) (holding that public defender

does not act under color of state law when defending clients); see

also Daniels v. Williams, 474 U.S. at 335-36 (emphasizing that

claim based on Fourteenth Amendment does not transform every tort

committed   by   state   official   or   employee   into   constitutional

violation); Screws v. United States, 325 U.S. 91, 111 (1945)

(noting that acts of state officer in ambit of personal pursuits

are not acts under color of state law).             Regardless of one's

affiliation with the state, "a person acts under color of state law

only when exercising power `possessed by virtue of state law and

made possible only because the wrongdoer is clothed with the

authority of state law.'" Polk County, 454 U.S. at 317-18 (quoting

United States v. Classic, 313 U.S. 299, 326 (1941)).           Hence, to

determine which state-law duties are such that a breach is under

color of state law from, we focus on the nature of the duty, not

the status of the person.     We ask whether a particular duty is of

such a nature that breach by a defendant represents a misuse of

state authority -- i.e.,     whether the failure to act in accordance




                                    21
with the state-law duty entailed an exercise of power made possible

only because the defendant was clothed with the authority of law.

     Where the alleged official misconduct involves a breach of an

affirmative duty to act, a two-party conceptual complexity arises

from the fact that the act complained of is (1) unlawful, and

(2) an act of omission, rather than commission.    Ordinarily, the

unlawfulness of official conduct does not preclude us from finding

that the conduct was nevertheless action under color of state law.

Thus, where a state official acted under a grant of authority by

the state, she can be held liable under § 1983 for unlawful conduct

on the ground that she exceeded her authority.    See, e.g., Monroe

v. Pape, 365 U.S. 167, 170-87 (1961), overruled in part on other

grounds, Monell, 436 U.S. at 690-701.

     This analysis cannot be easily extended, however, when the

issue is a breach of an affirmative duty to act.    In particular,

the conceptual difficulty is in deciding when it can be said that

there was a conferral of state authority making it possible for a

defendant to wield state power in failing to act.       Thus, when

deciding whether the defendant exercised state power, the first

question is, necessarily, whether the defendant possessed any state

power to begin with -- i.e., whether she was clothed with state

authority with respect to her duty to act.   This inquiry, in turn,

requires an examination of our cases in which § 1983 liability has




                                22
been based on a defendant's failure act, with a particular focus on

the nature of the duty breached.5

                                             B.

     As we have held that state supervisors can be found liable

under § 1983 for failing to comply with a state-law duty to act, we

necessarily have determined that under certain circumstances, a

guilty supervisor's inaction may constitute action under color of

state law.     If a supervisor acted under color of state law, then he

must have possessed and exercised state power in failing to act and

thereby    causing     the   constitutional           injury      perpetrated    by   his

subordinate.      Accordingly, we start by reviewing our supervisory

liability cases in an effort to distill the proper meaning of

"under    color   of   state   law"       as      applied    in    the   context   of   a

defendant's inaction in the face of a duty to act.

     In Sims v. Adams, 537 F.2d 829 (5th Cir. 1976), we explained

that "§ 1983 requires a degree of causation as an element of

individual     liability,      but      it     does    not     specifically      require

`personal      participation.'"              Id.      at   831.       Where     personal

participation     is    absent,      "a   supervisory          defendant   is   [still]

subject to § 1983 liability when he breaches a duty imposed by

state     or   local    law,      and     this        breach      causes   plaintiff's


    5
     We are mindful of the Supreme Court's ruling in Collins that
§ 1983 does not require "proof of an abuse of governmental power
separate and apart from the proof of a constitutional violation."
112 S. Ct. at 1065.     Here, plaintiffs have already alleged a
constitutional violation; we ask whether there is an exercise of
authority only in answering the separate question of which other
persons can be held liable under § 1983 for causing the alleged
deprivation.

                                             23
constitutional injury."         Id.    Thus, the plaintiff in Sims stated a

claim against defendants who "allegedly breached the duties of a

mayor    and   a   chief   of   police   to    control   a   policeman's    known

propensity for improper use of force."              Id. at 832.

      Following the Supreme Court's decision in Monell, we held that

a supervisory official could not be held vicariously liable under

§ 1983 for the misconduct of a subordinate, even where state law

did impose vicarious liability on the supervisor.                 See Baskin v.

Parker, 602 F.2d at 1208.         We did not retreat, however, from the

rule that a state supervisor's breach of a state-law duty can give

rise to direct liability under § 1983. We established a three-part

test for determining when a supervisory official can be held liable

for the conduct of a subordinate:             "the plaintiff must show that:

(1)     the    [supervisor]     failed        to   supervise   or   train    the

[subordinate], (2) a causal connection existed between the failure

to supervise or train and the violation of the plaintiff's rights,

and (3) such failure to supervise or train amounted to gross

negligence or deliberate indifference."               Hinshaw v. Doffer, 785
F.2d 1260, 1263 (5th Cir. 1986); see also Bowen v. Watkins, 669
F.2d 979, 988 (5th Cir. 1982); Douthit v. Jones, 641 F.2d 345, 346-

47 (5th Cir. 1981); Barksdale v. King, 699 F.2d 744, 746-48 (5th

Cir. 1983).

      With this precedent in hand, we concluded in Doe v. Taylor

that supervisory school officials can be held liable under § 1983

for a subordinate teacher's sexual abuse of an elementary or

secondary school student. 15 F.3d at 452-54.       Relying on the


                                         24
Supreme Court's analysis in City of Canton, we held that "a school

official's liability arises only at the point when the student

shows that the official, by action or inaction, demonstrates a

deliberate indifference to his or her constitutional rights."               Doe

v. Taylor, 15 F.3d at 454.        We adopted a three-step test in cases

involving alleged sexual abuse of a grade-school student:              Where a

supervisory school official (1) knew facts "pointing plainly toward

the conclusion that the subordinate was sexually abusing the

student,"   (2)   demonstrated     deliberate   indifference      toward    the

student's constitutional rights by failing to take appropriate

action to prevent or stop the abuse, the official can be held

personally liable to the student if (3) the official's failure to

act caused a constitutional injury to the student.              Id.

     Although these cases did not discuss how an official who

breached a state-law duty to act could be said to have been acting

under color of state law, it is not difficult to see that they

possessed state authority. State law imposes duties on supervisory

officials while entrusting them with power to assure compliance

with constitutional     standards,     typically     by   exercising   direct

control   over    subordinates.     Failure     to   exercise    control,   if

accompanied by the requisite level of indifference, may give rise

to § 1983 liability.     See, e.g., Sims, 537 F.2d at 832 (breach of

"duties of a mayor and a chief of police to control a policeman's

known propensity for improper use of force"); Bowen, 669 F.2d at

988 (failure to supervise in face of history of widespread abuse);

Hinshaw, 785 F.2d at 1264 & n.1 (failure "to control an officer's


                                     25
known propensity for the improper use of force"); Doe v. Taylor, 15
F.3d at 454 (failure to supervise or control sexually wayward

coach).   Thus, where a supervisory official breached a state-law

duty with deliberate indifference toward a resulting constitutional

injury,   he    misused     the    state    authority     conferred   on   him    to

supervise and control his subordinates.                The supervisor's failure

to act, coupled with his deliberate indifference, was tantamount to

a conscious decision to allow the alleged constitutional injury to

occur or persist.       See, e.g., Doe v. Taylor, 15 F.3d at 463 ("An

omission that evinces deliberate indifference toward the violation

of an individual's constitutional rights may amount to an act that

causes the violation.") (Higginbotham, J., concurring); cf. City of

Canton, 489 U.S. at 389 ("`[M]unicipal liability under § 1983

attaches where -- and only where -- a deliberate choice to follow

a course of action is made from among various alternatives' by city

policymakers.") (quoting Pembaur v. City of Cincinnati, 475 U.S.
469, 483 (1986)).           This conclusion obtains because the state

official was responsible for preventing the constitutional injury;

his   failure    to    do   so    rendered      him   directly   liable    for   the

deprivation that his subordinate perpetrated.                Such a supervisory

official is liable under § 1983 not because he committed a distinct

constitutional violation by breaching his duty to supervise, but

because   his   failure      to   control       his   subordinate   rendered     him

responsible      for    the       resulting      subordinate     misconduct       --

essentially, he was a legal participant.




                                           26
     We have never suggested, however, that only supervisors can be

held liable for a failure to act that results in a constitutional

injury.   Rather, it is state law's grant of a right of legal

control   over   the   immediate    perpetrator   of   an   injury   that

establishes that a state supervisor possessed and exercised state

authority. While supervisors frequently have a right of control by

virtue of their status, control can exist in other ways.

     Judge Rubin's opinion in Howard v. Fortenberry, 723 F.2d 1206

(5th Cir. 1984), is instructive.         In Howard, two prisoners died

after prison officers confined them to a so-called "hot box," which

was intended to serve as a disciplinary measure for uncooperative

prisoners.       The   plaintiffs   brought   claims   against   various

officials, including the Director of the Department of Corrections

and two "sanitarians" who had a statutory duty to inspect the

prison.   The basis for the suit against the Director was that he

breached his duty to inspect the prisons or otherwise to delegate

the task to subordinates.      Despite his position as a "Director,"

which ordinarily would seem to connote that he held a supervisory

position, we found that he "apparently ha[d] no authority to remedy

any deficiencies he might observe, beyond reporting them to the

Governor."   Id. at 1212.    Because we found no evidence supporting

"a causal connection between the Director's failure to report a

condition in the prison to the Governor and the failure of the

prison Board of Governors to change that condition," id., we

concluded that "the Director's dereliction, if any, did not have a




                                    27
sufficient causal connection to the constitutional deprivation to

establish liability under § 1983," id.

     Our analysis of the sanitarians in Howard, however, compelled

a different result.    We noted that the sanitarians had "stated in

their depositions that, if they had seen and inspected the cells,

they would have forbidden their use immediately; their failure to

inspect thus had a clear causal connection to the deaths of [the

plaintiffs]."    Id. at 1213. Thus, even though the sanitarians were

not positioned as supervisors, they acknowledged that they had a

right of control over the persons who committed the deprivation, in

that they could have forbidden the prison officials from using the

hot boxes.    In other words, the sanitarians had legal authority to

control the prison personnel with respect to their usage of the hot

box, and therefore their failure to inspect, together with their

corresponding failure to prevent the constitutional harm, was

action under color of state law.

     This element of legal control is not confined to cases in

which a state employee breached a duty to exert control over

another state employee.    Rather, the existence of a legal right of

control is the linchpin in all cases in which we have found § 1983

liability based on breach of a duty to act, even where private

actors committed the injurious harm.     Consider, for example, our

decision in Lopez v. Houston Ind. School Dist., 817 F.2d 351 (5th

Cir. 1987).     In Lopez, we held that a school bus driver could be

found liable under § 1983 for failing to protect a student on his

bus from being pummeled by another student.   Even though the other


                                  28
student's action was not a constitutional tort, as the attacking

student was a private actor, we found that the bus driver had

caused a distinct constitutional injury.     Observing that he "was

entrusted with the care of students attending school under Texas'

compulsory education statute," id. at 356, we concluded that "[h]is

alleged failure to protect [the plaintiff] or to render emergency

aid abuse[d] state power," id.    State law, in making the bus driver

responsible for the welfare of students on his bus, empowered him

with a right of control over those students.      Significantly, the

driver locked the students in the bus and left them.        Since he

would have been authorized under state law to use force to break up

the fight, we held that his failure to do so after closing off the

victim's possible escape routes, if accompanied by the requisite

level of indifference, amounted to a conscious choice -- under

color of state law -- to allow the beating of the child to

continue.   See id. at 354-56.6



      6
        Lopez is not to be understood as recognizing a "special
relationship" between schoolchildren and the state giving rise to
a generalized federal constitutional duty to protect children from
harm on school buses. See Walton v. Alexander, 44 F.3d 1297, 1302-
04 & n.4 (5th Cir. 1995) (en banc) (discussing contours of "special
relationship" as emerging from DeShaney, Estelle v. Gamble, 429
U.S. 97 (1976), and Youngberg v. Romeo, 457 U.S. 407 (1982)).
Under Lopez, a state employee may face § 1983 liability when he
misuses his state-conferred position in physically restraining a
child in such a manner that the employee's conduct is tantamount to
participation in the child's beating or other such victimization.
Indeed, as Judge Posner has explained, "[i]f the state puts a man
in a position of danger from private persons and then fails to
protect him, it will not be heard to say that its role was merely
passive; it is as much an active tortfeasor as if it had thrown him
into a snake pit." Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir.
1982).

                                  29
       In sum, our cases indicate that a right of legal control over

the persons or events giving rise to the injury complained of has

existed in those instances in which we have necessarily found that

breach of a state-law duty to act was action under color of state

law.    Hence, the question in this case is whether a failure to

report, in the absence of an accompanying duty to exercise state-

conferred legal control, can still be said to constitute action

under color of state law that causes the unreported constitutional

injury.    Holding that White can be held liable under § 1983 for an

alleged delay in reporting Sarah's sexual abuse, in the absence of

a determination that she had a legal right of control over Siepert,

would effectuate an unprecedented extension of federal liability.

Our authority to allow such a result aside, it is inappropriate to

do so unless we first conclude that the right of legal control is

of no significance to the elements of § 1983 liability.               We turn

now to that question.

                                      C.

       A right of control, as noted by our analysis in Howard, speaks

most apparently to the issue of causation; absent a right of

control, we concluded that the causal connection between the

failure to act and the ultimate injury was too speculative to

support a finding of § 1983 liability.             Indeed, we suggested in

Bush that the requisite causation under § 1983 could never exist

unless a     defendant   had   a   duty    to   correct   the   constitutional

violation:    "[A]ccepting for now the concept that the breach of a

state-imposed duty can cause a constitutional tort, we hold that


                                      30
the necessary causal relationship is absent when a state duty to

regulate, monitor, inspect, or advise is not accompanied by an

obligation to extirpate constitutionally substandard conditions or

activities that may be encountered." 795 F.2d at 1208.    Under this

rule, even where a plaintiff might be able to demonstrate that

compliance with a state-law duty would have been instrumental in

preventing or stopping a constitutional harm, the stricter causal

connection requirement of § 1983 may foreclose a federal claim

against the noncomplying defendant.

     We have cautioned, however, that causation under § 1983 is

"not to be gauged by the standards of ordinary tort law."     Gonzalez

v. Ysleta Indep. Sch. Dist., 996 F.2d 745, 755 (5th Cir. 1993);

(citing Martinez v. California, 444 U.S. 277, 285 (1980)). Indeed,

this requirement of a causal connection in a § 1983 action often

may have the practical effect of imposing a heightened standard of

proximate   cause.   For   example,    in   Martinez   v.   California,

plaintiffs sued under § 1983 on behalf of a woman whose life was

taken by a parolee five months after his release by a parole board.

The Supreme Court concluded that, "[r]egardless of whether, as a

matter of state tort law, the parole board could be said either to

have had a `duty' to avoid harm to [the parolee's] victim or to

have proximately caused her death," the board did not deprive the

victim of her life within the meaning of the Fourteenth Amendment.

Martinez, 444 U.S. at 285 (citing Palsgraf v. Long Island R. Co.,

248 N.Y. 339, 162 N.E. 99 (1928)).     The Court emphasized that "at

least under the particular circumstances of this parole decision,


                                31
appellants' decedent's death [was] too remote a consequence of the

parole officers' action to hold them responsible under the federal

civil rights law.       Although a § 1983 claim has been described as a

`species of tort liability,' it is perfectly clear that not every

injury in which a state official has played some part is actionable

under that statute."           Id. (quoting Imbler v. Pachtman, 424 U.S.
409, 417 (1976)).

      This    causal   connection        requirement       may   take   shape    as    a

stricter test of factual causation, but it is a more nuanced

inquiry, particularly in the context of a failure to act.                             In

demanding that a failure to supervise or train must be "closely

related" to the constitutional injury, see City of Canton, 489 U.S.

at 391 -- and regardless of how this test is otherwise stated, see

Oklahoma City v. Tuttle, 471 U.S. at 824 n.8 (indicating necessity

of   "affirmative       link"      between       training        inadequacies     and

constitutional violation); Polk County, 454 U.S. at 326 (noting

that official policy must be "moving force" of constitutional

violation) -- the ultimate inquiry is whether there is a connection

between      action    taken     under     color      of    state    law   and    the

constitutional harm.       Of course, that the challenged conduct was

indeed action under color of state law -- that a separate nexus

existed between the alleged inaction and an exercise of state

authority -- is implicit in a finding that such a causal connection

existed for purposes of § 1983 liability.                  See Doe v. Taylor, 15
F.3d at 452 ("[I]f a `real nexus' exists between the activity out

of   which    the   violation     occurs       and   the   teacher's    duties    and


                                          32
obligations as a teacher, then the teacher's conduct is taken under

color of state law.").

       When a claimant shows that there is both conduct under color

of state law and causation of the injury -- only then has he

satisfied § 1983's requirement of causation under color of state

law.    Put another way, the under color of state law requirement

cannot be separated from the question of a causal connection

between state authority and an alleged constitutional injury;

rather, the notion of such a causal relationship is impounded in

§ 1983's requirement of action under color of state law.

       In the context of an alleged breach of a state-law duty to

act, the causal connection becomes unsteady at the point of conduct

unless there is a right of legal control over the persons or events

giving rise to the injury. Absent such control, a person's ability

to abate the harm is too speculative to support § 1983 liability.

At the same time, lack of legal control calls into question whether

there is an exercise of state authority in failing to act.    A right

of control is authority conferred on a defendant by the State, and

failure to utilize it properly can be said to constitute action

under color of state law because the state actor is empowered by

state law to take action that ordinary citizens cannot.      If state

law has imposed a duty to report, investigate, monitor, or regulate

without granting a duty to exercise state-conferred legal control

over the underlying persons or events, there is no conduit through

which an exercise of state power can be said to have caused the

constitutional injury.    Because we find that the existence of a


                                 33
right of legal control is a compelling distinction in the question

whether state law has located a person as a constitutional actor,

we insist that a breach of a state-law duty to report cannot render

a person liable under § 1983 as a responsible state actor unless

that person also had a duty under state law to exercise state

authority in controlling the events that produced the unreported

injury.



                                      IV.

      Based on our analysis of the Texas Family Code, we conclude

that White's breach of her duty to report did not establish the

requisite causal nexus between state authority and Sarah's injury

and therefore was not action under color of state law.             The Family

Code imposes a general duty on all citizens to report child abuse

to the proper authorities.         To supplement this citizen-wide duty,

the   statute    establishes   a   stricter     reporting     requirement   for

"professionals," defined to include teachers, doctors, day-care

sitters, and other such persons who are licensed, certified, or

employed by the state, and who have contact with children in the

course of their official duties.        See Tex. Fam. Code Ann. § 34.01-

34.02.     Yet    despite   the     reference    to   state    certification,

licensing, or employment in identifying who bears the heightened

reporting obligation, the statute nowhere distinguishes between

public and private professionals.               More important, since the

statute does not empower either citizens or professionals with a

right of control over the child abuser, a failure to report in the


                                      34
proper manner does not have the causal connection necessary to

implicate an exercise of state power made possible only because the

silent party is clothed with state authority.

     Two illustrations expose the folly of suggesting that this

Texas statute locates citizens or professionals as state actors who

can be held responsible for constitutional injuries committed by

persons whom they fail to report.       First, suppose that White, while

vacationing in Daingerfield, Texas, had told a privately employed

research physician, who had no daily contact with children, about

Sarah's abuse.     While   this   doctor    would   face   state   criminal

penalties for waiting too long to report the abuse, it is difficult

to see how the doctor, solely because she was licensed by the state

to practice medicine, possessed and exercised state authority in

not reporting the breach.    Second, since the duty to report child

abuse applies regardless of whether the abuser is a state actor or

private citizen, a finding of § 1983 liability based on a teacher's

failure to report would turn on the status of the abuser, not the

teacher.   Where a child abuser has no state affiliation, the abuse

itself is not a constitutional injury; the child would have to

allege a separate deprivation arising purely from the teacher's

failure to report.    Such a claim would be unavailing, however,

unless we were to conclude that the teacher's breach of a duty was

by itself a constitutional tort. Indeed, as we have explained, the

presence of state-conferred legal control is necessary to the

requisite link between the teacher as a state actor and the sexual

abuse.


                                   35
     Even though the Family Code has not empowered White with

control over Siepert, White still may be held liable under § 1983

for Sarah's injury if she otherwise possessed authority under state

law -- e.g., as a teacher or a citizen -- to exercise control over

Siepert actions.    Such control need not have been labeled as

"supervisory," but may have existed, for example, if she had legal

power to prohibit Siepert from having contact with Sarah.        Cf.

Howard, 723 F.2d at 1213 (emphasizing that sanitarians could have

prohibited prison officials from using unsafe hot boxes).    In such

a situation, White's failure to report Sarah's sexual abuse may be

found to have caused Sarah's constitutional injury because of

White's responsibility for Sarah's welfare and concomitant right to

exercise control over Siepert.7

     Based on our review of the Does' allegations, we find no basis

for concluding that Sarah had sufficient control over Siepert to

render her liable under § 1983 for his abuse of Sarah.      The Does

concede that White did not have supervisory authority over Siepert.

Although White and Siepert both worked in the same school district,

White was a junior high school teacher at a different school than

Siepert; even though White and Siepert were at neighboring schools,


     7
      Thus, a school supervisory official can be held liable for
breaching his duty under the Family Code to report a subordinate's
abuse of a grade school student. See Doe v. Taylor, 15 F.3d at 465
(Higginbotham, J., concurring). The federal cause of action arises
not strictly from the official's breach of his duty to report, but
because his inaction constitutes an injurious abdication of his
separate responsibility to supervise and control his subordinates.
In other words, a supervisory official's failure to report child
abuse is simply one manifestation of his failure to take steps to
prevent or eliminate injury to a student.

                                  36
her nearby status did not give her any legal control over Siepert.

Regardless of whether Sarah had a generalized duty under state law

to intervene on Sarah's behalf, we find that White had no right of

control over Siepert and hence conclude that she cannot be held

responsible under § 1983 for causing Sarah's constitutional injury

at the hands of Siepert.

     In short, we conclude that a failure to report child abuse as

required by Texas Fam. Code Ann. §§ 34.01-34.02 is not action under

color of state law.   Since state law has not otherwise empowered

White with a right of control over Siepert, we conclude that her

breach did not have the requisite causal connection to Sarah's

constitutional injury, and that White's delay in reporting was not

action under color of state law.     White therefore cannot be held

responsible under § 1983 for Siepert's sexual abuse of Sarah.

Although White violated Texas law by breaching her duty to report

Sarah's abuse within forty-eight hours, White's lack of control

over Siepert means that she did not "exercise power `possessed by

virtue of state law and made possible only because the wrongdoer is

clothed with the authority of state law.'"    Polk County, 454 U.S.

at 317-18 (quoting Classic, 313 U.S. at 326).   The decision of the

district court denying White's motion for summary judgment is

reversed, and this case is remanded with instructions to dismiss

the § 1983 claim against White with prejudice, and to dismiss

without prejudice the state claims against White over which the

trial court had supplemental jurisdiction.

     REVERSED and REMANDED.


                                37